DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement has been considered. Applicant should note that the excessively large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 90, 91, 96, 97 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nuzzo (US 2009/0294803) in view of Henley (US 2006/0205180), Sweitzer (US 2007/0100219), and Litt (WO 2009/114689; cited by Applicant),

Regarding claim 90, Nuzzo discloses a device comprising a flexible substrate (paragraph [0032]); and a flexible electronic circuit supported by the substrate (paragraphs [0058]-[0059]) and comprising a plurality of electrophysiological sensors (paragraphs [0054], [0123] in the “semiconductor” paragraph; claim 26) connected with filamentary wires (paragraphs [0137], [0140], [0173]), each of the electrophysiological sensors independently comprising an inorganic layer, an electrode layer, or both (paragraph [0023]), including one or more inorganic semiconductor circuit elements or electrodes, or a combination of inorganic semiconductor circuits and electrodes (paragraph [0023], [0025]). The Examiner notes that a “filamentary wire” is merely a wire which is “pertaining to or of the nature of a filament” (https://www.dictionary.com/browse/filamentary), which itself is merely “a very fine or threadlike structure” (https://www.dictionary.com/browse/filament), such that the term “filamentary wire” is redundant.
Nuzzo does not disclose the particular modulus of the substrate, but does teach its use in a flexible device. Henley teaches a flexible substrate for use in a device with semiconductors (paragraph [0215]), where the substrate can have an average Young’s modulus of less than or equal to 10 GPa (paragraph [0016]; abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Nuzzo and quantified the flexibility of the substrate to be less than or equal to 10GPa, as taught by Henley, since Nuzzo teaches flexibility but does not specify the range and Henley teaches flexibility of a similar device as having a particular range.
Nuzzo suggests protecting the device (paragraph [0023]), but does not explicitly disclose a barrier layer encapsulating at least a portion of the flexible electronic circuit, the barrier layer being a multilayer structure comprising a plurality of layers, the barrier layer providing one or more of an electrical, physical, chemical, biological, or thermal barrier, wherein the device has a multilayer geometry including the flexible substrate, the flexible electronic circuit, and the barrier layer as a series of stacked layers with the flexible electronic circuit provided between the flexible substrate and the barrier layer. Sweitzer teaches a circuit formed on a substrate (paragraph [0036]; element 60) and a multilayer barrier layer configured to provide a physical and electrical barrier (paragraph [0054) which encapsulates at least a portion of the circuit and which is formed such that the device includes a series of stacked layers with the circuit between the substrate and barrier layer (figure 12, barrier layers 56 and 58 are layered “over” the substrate on which the circuit is formed). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Nuzzo, as modified, with a multilayer barrier layer encapsulating the circuit and providing a barrier, as taught by Sweitzer, in order to prevent degradation of the device and protect a user from harmful impacts of use.
While Nuzzo discloses the device for use in medical applications (paragraph [0202]), Nuzzo does not specifically teach a net bending stiffness low enough to establish conformal contact with the tissue. 
Litt teaches a device for interfacing with a tissue in a biological environment comprising a flexible or stretchable substrate (paragraph [0015]-[0016]) and a flexible or stretchable electronic circuit (paragraph [0015]-[0016)), wherein the flexible or stretchable substrate and the flexible or stretchable electronic circuit provide a net bending stiffness of the device low enough that the device establishes conformal contact with the tissue in the biological environment (paragraph [0013]). It would have been obvious to one having ordinary skill in the art to combine the device of Nuzzo, as modified, with the conformal qualities of Litt to achieve a device having improved application to biological tissues because Nuzzo discloses toward medical applications and because conformation to biological tissues would provide improved medical usage.
Regarding claim 91, Sweitzer’s barrier layer is patterned so as to selectively modulate one or more of physical contact, thermal contact, chemical contact, optical communication, or electrical communication between the flexible electronic circuit and the skin (figure 12, the barrier layer elements 56 and 58 is not continuous over the entire device, that is, it is patterned, and the areas where it does or does not exist thus have different abilities to allow contact or communication).
Regarding claim 96, Nuzzo further discloses computing with data received from the device (paragraph [0123]), but does not specifically discloses a controller configured to exchange input and output signals with the device. Litt further teaches a device comprising a controller in communication with the flexible or stretchable electronic circuit, the controller configured to receive input signals from the flexible or stretchable electronic circuit and to provide output signals to the flexible or stretchable electronic circuit, wherein the controller receives and analyzes input signals corresponding to one or more measurements from sensors and generates output signals that control or provide one or more of a sensing or actuation parameter to the flexible or stretchable electronic circuit (paragraph [0051]-[0056]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Nuzzo, as modified, and included a controller in communication with the circuit configured to receive signals as input and provide signals to the circuit as output, including controlling the circuit, as further taught by Litt, in order to operate the device as intended.
Regarding claim 97, Nuzzo further discloses that the flexible or stretchable substrate comprises material selected from the group consisting of: a polymer, an inorganic polymer, an organic polymer, a plastic, an elastomer, a biopolymer, a thermoset, rubber, paper and any combination of these (paragraph [0055] and [0123]).

Claims 92 and 93 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nuzzo, as modified and applied above, and further in view of Gudesen (US 6403396).
Regarding claim 92, Flood teaches a barrier layer for a flexible substrate on which semiconductor elements are located (paragraphs [0050], [0057]), where the barrier layer is “patterned” to provide one or more “transparent” regions which allow transmission of ultraviolet, visible, or near-infrared radiation having a preselected wavelength distribution to reach a sensor on the device (paragraph [0060], [0194]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Nuzzo, as modified above, with a barrier layer patterned to transmit electromagnetic radiation having a preselected wavelength distribution to the sensors, as taught by Flood, in order to limit the total transmitted radiation. The Examiner notes that “solid” is a pattern.
Regarding claim 93, Flood teaches a barrier layer for a flexible substrate on which semiconductor elements are located (paragraphs [0050], [0057]), where the barrier layer is “patterned” to provide one or more “opaque” regions which substantially prevent transmission of ultraviolet, visible, or near-infrared radiation having a preselected wavelength distribution to reach a sensor on the device (paragraph [0060], [0194]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Nuzzo, as modified above, with a barrier layer patterned to prevent electromagnetic radiation having a preselected wavelength distribution to the sensors, as taught by Flood, in order to limit the total transmitted radiation. The Examiner notes that “solid” is a pattern.

Claims 94 and 95 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nuzzo, as modified and applied above, and further in view of Garcia (US 2008/0203431).
Regarding claim 94, Garcia teaches a barrier layer for a device including semiconductor circuit elements on a flexible substrate (paragraph [0013]), the barrier layer being “patterned” to include one or more permeable regions that are selectively permeable to one or more target molecules to allow transport of the target molecules through the layer in at least one direction (paragraph [0010]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Nuzzo, as modified, with a barrier layer patterned with one or more permeable region selectively permeable to one or more target molecules, as taught by Garcia, in order to control flux of interferent species. The Examiner notes that “solid” is a pattern, and that, when modifying the device of Nuzzo, Garcia’s transport in at least one direction through the layer would result in transport from the skin to the circuit and/or the reverse.
Regarding claim 95, Garcia teaches a barrier layer for a device including semiconductor circuit elements on a substrate (paragraph [0013]), the barrier layer being “patterned” to include one or more permeable regions that are selectively impermeable to one or more target molecules to prevent transport of the target molecules through the layer in at least one direction (paragraph [0010]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Nuzzo, as modified, with a barrier layer patterned with one or more permeable region selectively impermeable to one or more target molecules, as taught by Garcia, in order to control flux of interferent species. The Examiner notes that “solid” is a pattern, and that, when modifying the device of Nuzzo, Garcia’s prevention of transport in at least one direction through the layer would result in preventing transport from the skin to the circuit and/or the reverse.

Claim s 98-100, 106 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nuzzo, Libbus (US 2009/0076410), Sweitzer, and Litt.
Regarding claim 98, Nuzzo discloses a device for establishing a conformal interface with a skin of a subject comprising a flexible substrate (paragraph [0032]); and a flexible electronic circuit supported by the substrate (paragraphs [0058]-[0059]) and comprising a plurality of electrophysiological sensors (paragraphs [0054], [0123] in the “semiconductor” paragraph; claim 26) connected with filamentary wires (paragraphs [0137], [0140], [0173]), each of the electrophysiological sensors independently comprising an inorganic layer, an electrode layer, or both (paragraph [0023]), including one or more inorganic semiconductor circuit elements or electrodes, or a combination of inorganic semiconductor circuits and electrodes (paragraph [0023], [0025]). The Examiner notes that a “filamentary wire” is merely a wire which is “pertaining to or of the nature of a filament” (https://www.dictionary.com/browse/filamentary), which itself is merely “a very fine or threadlike structure” (https://www.dictionary.com/browse/filament), such that the term “filamentary wire” is redundant.
Nuzzo does not explicitly call for the sensors to be hydration sensors; Libbus teaches a flexible substrate and electronic circuit (paragraph [0067]) configured to establish a conformal interface with the skin of a subject (paragraph [0067], the circuit comprising a plurality of electrophysiological sensors configured to measure hydration of underlying skin of the subject using semiconductor circuit elements and/or electrodes (paragraphs [0013], [0014], [0065], [0096]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Nuzzo with hydration sensors, as taught by Libbus, in order to enable evaluation of the patient’s hydration status.
Nuzzo suggests protecting the device (paragraph [0023]), but does not explicitly disclose a barrier layer encapsulating at least a portion of the flexible electronic circuit, the barrier layer being a multilayer structure comprising a plurality of layers, the barrier layer providing an electrical, physical, chemical, biological, or thermal barrier, wherein the device has a multilayer geometry including the flexible substrate, the flexible electronic circuit, and the barrier layer as a series of stacked layers with the flexible electronic circuit provided between the flexible substrate and the barrier layer. Sweitzer teaches a circuit formed on a substrate (paragraph [0036]; element 60) and a multilayer barrier layer configured to provide a physical and electrical barrier (paragraph [0054) which encapsulates at least a portion of the circuit and which is formed such that the device includes a series of stacked layers with the circuit between the substrate and barrier layer (figure 12, barrier layers 56 and 58 are layered “over” the substrate on which the circuit is formed). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Nuzzo, as modified, with a multilayer barrier layer encapsulating the circuit and providing a barrier, as taught by Sweitzer, in order to prevent degradation of the device and protect a user from harmful impacts of use.
While Nuzzo discloses the device for use in medical applications (paragraph [0202]), Nuzzo does not specifically teach a net bending stiffness low enough to establish conformal contact with the tissue. 
Litt teaches a device for interfacing with a tissue in a biological environment by establishing a human-to-machine interface, the device comprising a flexible or stretchable substrate (paragraph [0015]-[0016]) and a flexible or stretchable electronic circuit (paragraph [0015]-[0016)), wherein the flexible or stretchable substrate and the flexible or stretchable electronic circuit provide a net bending stiffness of the device low enough that the device establishes conformal contact with the tissue in the biological environment (paragraph [0013]). It would have been obvious to one having ordinary skill in the art to combine the device of Nuzzo, as modified, with the conformal qualities of Litt to achieve a device having improved application to biological tissues because Nuzzo discloses toward medical applications and because conformation to biological tissues would provide improved medical usage.
Regarding claim 99, Nuzzo further discloses that the flexible or stretchable substrate comprises material selected from the group consisting of: a polymer, an inorganic polymer, an organic polymer, a plastic, an elastomer, a biopolymer, a thermoset, rubber, paper and any combination of these (paragraph [0055] and [0123]).
Regarding claim 100, Libbus’ sensors are electrodes configured to determine the impedance of the skin (paragraphs [0013], [0014]).
Regarding claim 106, Nuzzo further discloses computing with data received from the device (paragraph [0123]), but does not specifically discloses a controller configured to exchange input and output signals with the device. Litt further teaches a device comprising a controller in communication with the flexible or stretchable electronic circuit, the controller configured to receive input signals from the flexible or stretchable electronic circuit and to provide output signals to the flexible or stretchable electronic circuit, wherein the controller receives and analyzes input signals corresponding to one or more measurements from sensors and generates output signals that control or provide one or more of a sensing or actuation parameter to the flexible or stretchable electronic circuit (paragraph [0051]-[0056]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Nuzzo, as modified, and included a controller in communication with the circuit configured to receive signals as input and provide signals to the circuit as output, including controlling the circuit, as further taught by Litt, in order to operate the device as intended.

Claims 104 and 105 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nuzzo, as modified and applied above, and further in view of Garcia (US 2008/0203431).
Regarding claim 104, Garcia teaches a barrier layer for a device including semiconductor circuit elements on a flexible substrate (paragraph [0013]), the barrier layer being “patterned” to include one or more permeable regions that are selectively permeable to one or more target molecules to allow transport of the target molecules through the layer in at least one direction (paragraph [0010]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Nuzzo, as modified, with a barrier layer patterned with one or more permeable region selectively permeable to one or more target molecules, as taught by Garcia, in order to control flux of interferent species. The Examiner notes that “solid” is a pattern, and that, when modifying the device of Nuzzo, Garcia’s transport in at least one direction through the layer would result in transport from the skin to the circuit and/or the reverse.
Regarding claim 105, Garcia teaches a barrier layer for a device including semiconductor circuit elements on a substrate (paragraph [0013]), the barrier layer being “patterned” to include one or more permeable regions that are selectively impermeable to one or more target molecules to prevent transport of the target molecules through the layer in at least one direction (paragraph [0010]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Nuzzo, as modified, with a barrier layer patterned with one or more permeable region selectively impermeable to one or more target molecules, as taught by Garcia, in order to control flux of interferent species. The Examiner notes that “solid” is a pattern, and that, when modifying the device of Nuzzo, Garcia’s prevention of transport in at least one direction through the layer would result in preventing transport from the skin to the circuit and/or the reverse.

Claim s 98, 99, 101 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nuzzo, Ibey (US 2007/0105176), Sweitzer, and Litt.
Regarding claim 98, Nuzzo discloses a device for establishing a conformal interface with a skin of a subject comprising a flexible substrate (paragraph [0032]); and a flexible electronic circuit supported by the substrate (paragraphs [0058]-[0059]) and comprising a plurality of sensors (paragraphs [0054], [0123] in the “semiconductor” paragraph; claim 26) connected with filamentary wires (paragraphs [0137], [0140], [0173]), each of the electrophysiological sensors independently comprising an inorganic layer, an electrode layer, or both (paragraph [0023]), including one or more inorganic semiconductor circuit elements or electrodes, or a combination of inorganic semiconductor circuits and electrodes (paragraph [0023], [0025]). The Examiner notes that a “filamentary wire” is merely a wire which is “pertaining to or of the nature of a filament” (https://www.dictionary.com/browse/filamentary), which itself is merely “a very fine or threadlike structure” (https://www.dictionary.com/browse/filament), such that the term “filamentary wire” is redundant.
Nuzzo does not explicitly call for the sensors to be hydration sensors; Ibey teaches a device configured to establish a conformal interface with the skin of a subject (paragraph [0031]) comprising a plurality of sensors configured to measure hydration of underlying skin of the subject using inorganic layers and circuit elements (paragraphs [0027], [0028], [0049], [0050]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Nuzzo with hydration sensors, as taught by Ibey, in order to enable evaluation of the patient’s hydration status.
Nuzzo suggests protecting the device (paragraph [0023]), but does not explicitly disclose a barrier layer encapsulating at least a portion of the flexible electronic circuit, the barrier layer being a multilayer structure comprising a plurality of layers, the barrier layer providing an electrical, physical, chemical, biological, or thermal barrier, wherein the device has a multilayer geometry including the flexible substrate, the flexible electronic circuit, and the barrier layer as a series of stacked layers with the flexible electronic circuit provided between the flexible substrate and the barrier layer. Sweitzer teaches a circuit formed on a substrate (paragraph [0036]; element 60) and a multilayer barrier layer configured to provide a physical and electrical barrier (paragraph [0054) which encapsulates at least a portion of the circuit and which is formed such that the device includes a series of stacked layers with the circuit between the substrate and barrier layer (figure 12, barrier layers 56 and 58 are layered “over” the substrate on which the circuit is formed). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Nuzzo, as modified, with a multilayer barrier layer encapsulating the circuit and providing a barrier, as taught by Sweitzer, in order to prevent degradation of the device and protect a user from harmful impacts of use.
While Nuzzo discloses the device for use in medical applications (paragraph [0202]), Nuzzo does not specifically teach a net bending stiffness low enough to establish conformal contact with the tissue. 
Litt teaches a device for interfacing with a tissue in a biological environment by establishing a human-to-machine interface, the device comprising a flexible or stretchable substrate (paragraph [0015]-[0016]) and a flexible or stretchable electronic circuit (paragraph [0015]-[0016)), wherein the flexible or stretchable substrate and the flexible or stretchable electronic circuit provide a net bending stiffness of the device low enough that the device establishes conformal contact with the tissue in the biological environment (paragraph [0013]). It would have been obvious to one having ordinary skill in the art to combine the device of Nuzzo, as modified, with the conformal qualities of Litt to achieve a device having improved application to biological tissues because Nuzzo discloses toward medical applications and because conformation to biological tissues would provide improved medical usage.
Regarding claim 99, Nuzzo further discloses that the flexible or stretchable substrate comprises material selected from the group consisting of: a polymer, an inorganic polymer, an organic polymer, a plastic, an elastomer, a biopolymer, a thermoset, rubber, paper and any combination of these (paragraph [0055] and [0123]).
Regarding claim 101, Ibey’s hydration sensors include one or more LEDs and photodiodes for determining the water absorption of underlying skin (paragraphs [0027], [0028], [0049]).

Claims 102 and 103 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nuzzo, as modified and applied above, and further in view of Gudesen (US 6403396).
Regarding claim 102, Flood teaches a barrier layer for a flexible substrate on which semiconductor elements are located (paragraphs [0050], [0057]), where the barrier layer is patterned to provide one or more “transparent” regions which allow transmission of ultraviolet, visible, or near-infrared radiation having a preselected wavelength distribution to reach a sensor on the device (paragraph [0060], [0194]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Nuzzo, as modified above, with a barrier layer patterned to transmit electromagnetic radiation having a preselected wavelength distribution to the sensors, as taught by Flood, in order to limit the total transmitted radiation. 
Regarding claim 103, Flood teaches a barrier layer for a flexible substrate on which semiconductor elements are located (paragraphs [0050], [0057]), where the barrier layer is patterned to provide one or more “opaque” regions which substantially prevent transmission of ultraviolet, visible, or near-infrared radiation having a preselected wavelength distribution to reach a sensor on the device (paragraph [0060], [0194]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Nuzzo, as modified above, with a barrier layer patterned to prevent electromagnetic radiation having a preselected wavelength distribution to the sensors, as taught by Flood, in order to limit the total transmitted radiation. 


Claim 107-110 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nuzzo in view of Sweitzer and Litt.
Regarding claim 107, Nuzzo discloses a device for establishing a human-to-machine interface with a skin of a subject comprising a flexible substrate (paragraph [0032]); and a flexible electronic circuit supported by the substrate (paragraphs [0058]-[0059]) and comprising a plurality of electrophysiological sensors (paragraphs [0054], [0123] in the “semiconductor” paragraph; claim 26) connected with filamentary wires (paragraphs [0137], [0140], [0173]), each of the electrophysiological sensors independently comprising an inorganic layer, an electrode layer, or both (paragraph [0023]), including one or more inorganic semiconductor circuit elements or electrodes, or a combination of inorganic semiconductor circuits and electrodes (paragraph [0023], [0025]). The Examiner notes that a “filamentary wire” is merely a wire which is “pertaining to or of the nature of a filament” (https://www.dictionary.com/browse/filamentary), which itself is merely “a very fine or threadlike structure” (https://www.dictionary.com/browse/filament), such that the term “filamentary wire” is redundant.
Nuzzo suggests protecting the device (paragraph [0023]), but does not explicitly disclose a barrier layer encapsulating at least a portion of the flexible electronic circuit, the barrier layer being a multilayer structure comprising a plurality of layers, the barrier layer providing an electrical, physical, chemical, biological, or thermal barrier, wherein the device has a multilayer geometry including the flexible substrate, the flexible electronic circuit, and the barrier layer as a series of stacked layers with the flexible electronic circuit provided between the flexible substrate and the barrier layer. Sweitzer teaches a circuit formed on a substrate (paragraph [0036]; element 60) and a multilayer barrier layer configured to provide a physical and electrical barrier (paragraph [0054) which encapsulates at least a portion of the circuit and which is formed such that the device includes a series of stacked layers with the circuit between the substrate and barrier layer (figure 12, barrier layers 56 and 58 are layered “over” the substrate on which the circuit is formed). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Nuzzo with a multilayer barrier layer encapsulating the circuit and providing a barrier, as taught by Sweitzer, in order to prevent degradation of the device and protect a user from harmful impacts of use.
While Nuzzo discloses the device for use in medical applications (paragraph [0202]), Nuzzo does not specifically teach a net bending stiffness low enough to establish conformal contact with the tissue. 
Litt teaches a device for interfacing with a tissue in a biological environment by establishing a human-to-machine interface, the device comprising a flexible or stretchable substrate (paragraph [0015]-[0016]) and a flexible or stretchable electronic circuit (paragraph [0015]-[0016)), wherein the flexible or stretchable substrate and the flexible or stretchable electronic circuit provide a net bending stiffness of the device low enough that the device establishes conformal contact with the tissue in the biological environment (paragraph [0013]). It would have been obvious to one having ordinary skill in the art to combine the device of Nuzzo, as modified, with the conformal qualities of Litt to achieve a device having improved application to biological tissues because Nuzzo discloses toward medical applications and because conformation to biological tissues would provide improved medical usage.
Regarding claim 108, Litt further teaches configuring an electrophysiological sensor to provide signals corresponding to muscle activity (paragraphs [0013], [0039], [0043], [0049]); the Examiner also notes that sensing muscle activity is at least partially dependent upon the location of the device, as any device configured to sense electrical activity will sense muscular activity if it is placed upon a muscle. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Nuzzo, as modified, with at least one sensor configured to provide signals corresponding to muscle activity, as further taught by Litt, in order to provide additional information about the subject.
Regarding claim 109, Litt further teaches configuring at least one of the electrophysiological sensors to provide signals corresponding to an acceleration of the skin or movement of the skin (paragraph [0039]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Nuzzo, as modified, with at least one sensor configured to provide signals corresponding an acceleration or movement of the skin, as further taught by Litt, in order to provide additional information about the subject.
Regarding claim 110, Litt further teaches configuring at least one of the electrophysiological sensors to provide signals corresponding to a change in the concentration of a target molecule at the skin (paragraphs [0039], [0060]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Nuzzo, as modified, with at least one sensor configured to provide signals corresponding to a change in the concentration of a target molecule, as further taught by Litt, in order to provide additional information about the subject.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 90, 97, 98, and 107 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 47 of U.S. Patent No. 10441185. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 90, claim 1 of ‘485 is also directed to a device for establishing an interface with a skin of a subject, the device comprising: a flexible substrate having an effective Young's modulus less than or equal to 10 GPa; a flexible electronic circuit supported by the flexible substrate, wherein the flexible electronic circuit comprises a plurality of electrophysiological sensors connected with filamentary wires; each of the electrophysiological sensors independently comprising an inorganic layer, an electrode layer, or both, including one or more inorganic semiconductor circuit elements or electrodes, or a combination of inorganic semiconductor circuit elements and electrodes; and a barrier layer encapsulating at least a portion of the flexible electronic circuit, the barrier layer being a multilayer structure comprising a plurality of layers, the barrier layer providing one or more of an electrical, physical, chemical, biological, or thermal barrier, wherein the device has a multilayer geometry including the flexible substrate, the flexible electronic circuit, and the barrier layer as a series of stacked layers with the flexible electronic circuit provided between the flexible substrate and the barrier layer, and wherein the flexible substrate, barrier layer and the electronic circuit provide a net bending stiffness allowing conformal contact to be established with the skin of the subject.
Regarding claim 97, claim 10 of ‘485 also sets forth that the flexible substrate comprises one or more of a polymer, an inorganic polymer, an organic polymer, a plastic, an elastomer, a biopolymer, a thermoset, rubber, fabric, paper, or any combinations thereof.
Regarding claim 98, claims 1 and 47 of ‘485 are directed to a device for establishing a conformal interface with a skin of a subject, the device comprising: a flexible substrate; a flexible electronic circuit supported by the flexible substrate, the flexible electronic circuit comprising a plurality of hydration sensors for determining hydration of underlying skin of the subject, each hydration sensor independently comprising an inorganic layer, an electrode layer, or both, including one or more semiconductor circuit elements or electrodes, the plurality of hydration sensors being connected with filamentary wires; and a barrier layer encapsulating at least a portion of the flexible electronic circuit, the barrier layer including a plurality of layers, the barrier layer providing an electrical, physical, chemical, biological or thermal barrier, wherein the flexible substrate, the flexible electronic circuit, and the barrier layer are provided as a series of stacked layers with the flexible electronic circuit provided between the flexible substrate and the barrier layer, and wherein the flexible substrate, barrier layer and the electronic circuit provide a net bending stiffness allowing conformal contact to be established with the skin of the subject.
Regarding claim 107, claim 1 of ‘485 is also directed to a device for establishing a human-to-machine interface with a skin of a subject, the device comprising: a flexible substrate; a flexible electronic circuit supported by the flexible substrate, wherein the flexible electronic circuit comprises a plurality of electrophysiological sensors; wherein each of said electrophysiological sensors independently comprises an inorganic layer, an electrode layer or a combination of these; including one or more inorganic semiconductor circuit elements or electrodes, or a combination of inorganic semiconductor circuit elements and electrodes, wherein the plurality of electrophysiological sensors are connected with filamentary wires; and a barrier layer encapsulating at least a portion of the flexible electronic circuit; wherein said barrier layer is a multilayer structure comprising a plurality of layers; wherein said barrier layer provides an electrical, physical, chemical, biological or thermal barrier; said device having a multilayer geometry wherein said flexible substrate, said flexible electronic circuit and said barrier layer are provided as a series of stacked layers wherein said flexible electronic circuit is provided between said flexible substrate and said barrier layer; wherein the flexible substrate, barrier layer and the electronic circuit provide a net bending stiffness so as to allow for conformal contact to be established with the skin of the subject.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791